Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

1. 	This action is responsive to communications:  Amendment, filed 11 January 2022, to the Original application, filed 24 July 2020.

2. 	Claims 1-20 are pending.  Claims 1, 10, and 18 are independent claims.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



3.	Claims 1, 3, 5-6, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mamone (WO2009/092139 A1) in view of Engelsen (U.S. Publication 2012/0035909 A1).
As per independent claim 1, Mamone teaches a method for improving reading proficiency in persons in need of improvement (See Mamone, pg. 17, lines 18-19), the method comprising the steps of:
providing a body of digital text on an electronic device (See Mamone, page 17, lines 9-11, describing printed primary text displayed on a computer);
extracting a selected portion of digital text from the body of digital text (See Mamone, pg. 8, lines 15-17, describing that users will typically be able to select text within a larger portion of block of text; where a portion of primary text is selected, activation of the system may transliterate only a portion of the text);
analyzing the selected portion by natural language processing to produce a phonetical font, the phonetical font including a representation of a letter that when voiced voices a phoneme of the letter… (See Mamone, pg. 17, lines 10-14, describing converting printed primary text in a primary alphabet into transliterated text in a secondary coded alphabet wherein the secondary coded alphabet displays the text in colored text with letter identifiers to enable pronunciation of the text in the language of the primary alphabet);
rendering the analyzed selected portion into the phonetical font (See Mamone, pg. 17, lines 11-13, describing that the secondary coded alphabet displays the text in colored text with letter identifiers to enable pronunciation of the text in the language of the primary alphabet); and
utilizing the phonetical font to increase reading proficiency (See Mamone, pg. 17, lines 16-19, describing converting simple monochromatic printed text and international phonetic symbols into a multicolored and coded format allowing a user to more simply pronounce the words represented in the monochromatic printed text or international phonetic symbols).
Mamone does not teach expressly:
…the representation of the letter including a glyph illustrating a word including the letter, 
however, Engelsen teaches this limitation (See Engelsen, Figures 2-4, paragraphs 0038, 0047-0048, Figure 5, and paragraphs 0052-0058, describing phonetic objects or glyphs, such as pictographs, that may take various forms to facilitate comprehension, the glyphs, or pictographs including representations of letters that illustrate a word or multiple words that include the letter).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the glyphs of letters illustrating words including the letters of Engelsen with the method for improving reading of Mamone.  The motivation for doing so would have been to assist in teaching a child or student the sounds of letters in a visual manner that can be expanded to assist in learning longer more complex words, as taught by Engelsen (See Engelsen, paragraphs 0002-0003).

As per dependent claim 3, Mamone and Engelsen teach the limitations of claim 1 as described above.  Mamone and Engelsen also teach wherein the select portion of text is selected by a user of the body of digital text (See Mamone, pg. 8, lines 15-17).
As per dependent claim 5, Mamone and Engelsen teach the limitations of claim 1 as described above.  Mamone and Engelsen also teach wherein the phonetical font is rendered visually (See Mamone, pg. 17, lines 11-14).
As per dependent claim 6, Mamone and Engelsen teach the limitations of claim 1 as described above.  Mamone and Engelsen also teach wherein the phonetical font is rendered audibly (See Mamone, pg. 8, lines 9-12, and pg. 9, lines 23-24).
As per dependent claim 9, Mamone and Engelsen teach the limitations of claim 1 as described above.  Mamone and Engelsen also teach wherein utilizing the phonetical font comprises the person in need of improvement selecting the phonetical font by one of the group consisting of touching, clicking on, rolling over, and curser hovering (See Mamone, pg. 9, lines 16-26).


4.	Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mamone (WO2009/092139 A1) and Engelsen (U.S. Publication 2012/0035909 A1), as 1 above, and further in view of Griffiths (U.S. Publication 2013/0031454 A1).
As per dependent claim 2, Mamone and Engelsen teach the limitations of claim 1 as described above.  Mamone and Engelsen also teach “…the body of digital text…” (See Mamone, pg. 17, lines 9-11).  Mamone and Engelsen do not teach expressly “… is provided via a browser extension utilizing an application programming interface”, however, Griffiths teaches this limitation (See Griffiths, paragraph 0073, describing an annotation server that locates the requested annotation in its annotation store and transmits it over the communication channel as a response to the client computer and thence to the browser extension.  The browser extension parses the retrieved annotation and processes it into a format suitable for representation in the DOM.  The browser extension then inserts this processed data into the DOM by means of the DOM AP.  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the browser extension of Griffiths with the body of digital text of Mamone and Engelsen.  The motivation for doing so would have been to properly format a representation, as taught by Griffiths (See Griffiths, paragraph 0073).  Therefore, it would have been obvious to combine Griffiths with Mamone and Engelsen for the benefit of properly formatting a representation to obtain the invention as specified in claim 2.
As per dependent claim 4, Mamone and Engelsen teach the limitations of claim 1 as described above.  Mamone and Engelsen also teach “…the body of digital text…” (See Mamone, pg. 17, lines 9-11).  Mamone and Engelsen do not teach expressly “…is created via a browser extension utilizing an application programming interface,”  extension then inserts this processed data into the DOM by means of the DOM AP.  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the DOM AP of Griffiths with the body of digital text of Mamone and Engelsen.  The motivation for doing so would have been to properly format a representation, as taught by Griffiths (See Griffiths, paragraph 0073).  Therefore, it would have been obvious to combine Griffiths with Mamone and Engelsen for the benefit of properly formatting a representation to obtain the invention as specified in claim 4.


5.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mamone (WO2009/092139 A1) and Engelsen (U.S. Publication 2012/0035909 A1), as applied to claim 1 above, and further in view of Ramsey (U.S. Patent 6,230,135 B1).
As per dependent claim 7, Mamone and Engelsen teach the limitations of claim 1 as described above.  Mamone and Engelsen also teach …the phonetical font…” (See Mamone, pg. 17, lines 11-13).  Mamone and Engelsen do not teach expressly “…is rendered tactilely,” however, Ramsey teaches this limitation (See Ramsey, Column 2, lines 50-58, describing providing tactile communications in real time to people who lack .


6.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mamone (WO2009/092139 A1) and Engelsen (U.S. Publication 2012/0035909 A1), as applied to claim 1 above, and further in view of Sanocki (U.S. Patent 6,796,798 B1).
As per dependent claim 8, Mamone and Engelsen teach the limitations of claim 1 as described above.  Mamone and Engelsen also teach “…the phonetical font…” (See Mamone, pg. 17, lines 11-13), and …using different glyphs, each of the different glyphs illustrating a different word including the letter (See Engelsen, Figure 4, describing various glyphs or pictographs representing letters, the various glyphs or pictographs  “…is rendered dynamically,” however, Sanocki teaches this limitation (See Sanocki, Column 1, line 67, and Column 2, lines 1-5, describing a Dynamic Alphabet that uses a visual analogy between letters and the mouth to link pronunciation cues with the visual structure of letters.  These links become real and salient through animation.  The Dynamic Alphabet involves two main innovations, pronunciation cues and real-time animation).  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the dynamic real-time rendering of Sanocki with the phonetical font of Mamone and Engelsen.  The motivation for doing so would have been to make the connection between individual letters and sounds clear and explicit, as taught by Sanocki (See Sanocki, Column 1, lines 61-67).  Therefore, it would have been obvious to combine Sanocki with Mamone and Engelsen for the benefit of making the connection between individual letters and sounds clear and explicit to obtain the invention as specified in claim 8.


7.	Claims 10-11, 13-14, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mamone (WO2009/092139 A1) in view of Engelsen (U.S. Publication 2012/0035909 A1) and Rossmann (U.S. Publication 2014/0222413 A1).
As per independent claim 10, Mamone teaches a method for rendering a phonetical font to aid in voicing phonemes (See Mamone, pg. 17, lines 11-13), the method comprising the steps of:
providing a body of digital text on an electronic device (See Mamone, page 17, lines 9-11, describing printed primary text displayed on a computer);
selecting a select portion of the body of digital text, the select portion comprising at least one letter (See Mamone, pg. 8, lines 15-17, describing that users will typically be able to select text within a larger portion of block of text; where a portion of primary text is selected, activation of the system may transliterate only a portion of the text);
…
analyzing the select portion by the natural language processor to produce a phonetical font of the at least one letter (See Mamone, pg. 17, lines 9-14, describing producing a phonetical font coded alphabet wherein the secondary coded alphabet displays the text in colored text with letter identifiers to enable pronunciation of the text in the language of the primary alphabet); and
rendering the phonetical font, the phonetical font comprising a glyph corresponding to a phonemic sound of the at least one letter… (See Mamone, pg. 17, lines 11-13, describing that the secondary coded alphabet displays the text in colored text with letter identifiers to enable pronunciation of the text in the language of the primary alphabet; the phonetical font comprising a glyph corresponding to a phonetic sound of the at least one letter [pg. 2, lines 23-27]; each letter or letter group in a word will normally be provided in a color or shade dependent upon the pronunciation of the 
Mamone does not teach expressly:
accessing a browser extension utilizing an application programming interface, the application programming interface comprising a natural language processor;
however, Rossmann teaches this limitation (See Rossmann, paragraph 0045, describing accessing a browser extension; if a web browser is used, it may be convenient to provide the invention’s functionality in the form of a web browser plug-in or extension; utilizing an application programming interface, the application programming interface comprising a natural language processor [0018].  The invention will then often transmit the foreign language writing to the API of a local or remote language translation server, which in turn will use information pertaining to the original language of the writing, and the translation language that the user desires to do a machine translation of the writing).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the browser extension comprising a natural language processor of Rossmann with the method for rendering a phonetical font of Mamone.  The motivation for doing so would have been to permit a more convenient method of providing a functionality, as taught by Rossmann (See Rossmann, paragraph 0045).  Therefore, it would have been obvious to combine Rossmann with Mamone for the benefit of permitting a more convenient method of providing a functionality to obtain the invention as specified in claim 10.
Mamone also does not teach expressly:
…the glyph illustrating a word including the at least one letter, 
however, Engelsen teaches this limitation (See Engelsen, Figures 2-4, paragraphs 0038, 0047-0048, Figure 5, and paragraphs 0052-0058, describing phonetic objects or glyphs, such as pictographs, that may take various forms to facilitate comprehension, the glyphs, or pictographs including representations of letters that illustrate a word or multiple words that include the letter).
Before the effective filing date of the invention it also would have been obvious to one of ordinary skill in the art to include the glyphs of letters illustrating words including the letters of Engelsen with the method for rendering a phonetical font of Mamone.  The motivation for doing so would have been to assist in teaching a child or student the sounds of letters in a visual manner that can be expanded to assist in learning longer more complex words, as taught by Engelsen (See Engelsen, paragraphs 0002-0003).
Therefore, it would have been obvious to combine Engelsen with Mamone for the benefit of assisting in teaching a child or student the sounds of letters in a visual manner that can be expanded to assist in learning longer more complex words to obtain the invention as specified in claim 10.
As per dependent claim 11, Mamone, Engelsen, and Rossmann teach the limitations of claim 10 as described above.  Mamone, Engelsen, and Rossmann also teach wherein the select portion is selected by a user of the body of digital text (See Mamone, pg. 8, lines 15-17). 
As per dependent claim 13, Mamone, Engelsen, and Rossmann teach the limitations of claim 10 as described above.  Mamone, Engelsen, and Rossmann also  wherein the phonetical font is rendered visually (See Mamone, pg. 8, lines 9-12, and pg. 9, lines 23-24).
As per dependent claim 14, Mamone, Engelsen, and Rossmann teach the limitations of claim 10 as described above.  Mamone, Engelsen, and Rossmann also teach wherein the phonetical font is rendered audibly (See Mamone, pg. 8, lines 9-12, and pg. 9, lines 23-24).
As per dependent claim 17, Mamone, Engelsen, and Rossmann teach the limitations of claim 10 as described above.  Mamone, Engelsen, and Rossmann also teach utilizing the phonetical font, wherein utilizing comprises selecting the phonetical font by one of the group consisting of touching, clicking on, rolling over, and curser hovering (See Mamone, pg. 9, lines 16-26).
As per independent claim 18, Mamone teaches a system for rendering a phonetical font (See Mamone, pg. 17, lines 11-13), the system comprising:
a processor, the processor comprising memory and executable instructions for
rendering a phonetical font, the phonetical font comprising an image of a letter that
corresponds to a phoneme of the letter… (See Mamone, pg. 4, lines 14-15, describing a computer program or the like which will typically run on one or more computers which will perform the method; pg. 17, lines 11-13, describing that the secondary coded alphabet displays the text in colored text with letter identifiers to enable pronunciation of the text in the language of the primary alphabet, the phonetical font being an image of a letter that corresponds to a phoneme of the letter; and pg. 2, lines 23-27, describing that each letter or letter group in a word will normally be provided in a color or shade dependent upon the pronunciation of the letter or letter group, with the color of the ;
	the processor storing a body of digital text in the memory (See Mamone, pg. 17, line 9, describing computer displayed text, and pg. 18, lines 15-17, describing that users will typically be able to select text within a larger portion or block of text, whether primary or secondary text; where a portion of primary text is selected, activation of the system may transliterate only a portion of the text).
	Mamone does not teach expressly:	
	an application programming interface, the application programming interface
rendering a selected portion of the digital text into a the phonetical font,
	however, Rossmann teaches this limitation (See Rossmann, paragraph 0018, describing that the invention will transmit a foreign language writing to an API of a local or remote language translation server, which in turn will use information pertaining to the original language of the writing, and the translation language that the user desires to do a machine translation of the writing; paragraph 0019, describing a display screen showing a composite first location that displays at the same time at least portions of the original language writing and portions of the translation; in a preferred embodiment, by swiping a finger, the user can alternate back and forth among the two versions of the writing in this section of the display screen, while leaving the remaining portions of the display screen unaffected so that the user can easily keep track of the context of the application in which the foreign language comment originally appeared).
	Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the API rendering a selected portion of the digital 
Mamone also does not teach expressly:
…the image illustrating a word including the letter, 
however, Engelsen teaches this limitation (See Engelsen, Figures 2-4, paragraphs 0038, 0047-0048, Figure 5, and paragraphs 0052-0058, describing phonetic objects or glyphs, such as pictographs, that may take various forms to facilitate comprehension, the glyphs, or pictographs including representations of letters that illustrate a word or multiple words that include the letter).
Before the effective filing date of the invention it also would have been obvious to one of ordinary skill in the art to include the glyphs of letters illustrating words including the letters of Engelsen with the system for rendering a phonetical font of Mamone.  The motivation for doing so would have been to assist in teaching a child or student the sounds of letters in a visual manner that can be expanded to assist in learning longer more complex words, as taught by Engelsen (See Engelsen, paragraphs 0002-0003).
Therefore, it would have been obvious to combine Engelsen with Mamone for the benefit of assisting in teaching a child or student the sounds of letters in a visual manner 
As per dependent claim 19, Mamone, Engelsen, and Rossmann teach the limitations of claim 18 as described above.  Mamone, Engelsen, and Rossmann also teach wherein the processor comprises a network connection, and the network connection comprises connectivity to the application programming interface (See Rossmann, paragraph 0018, describing that the invention will transmit the foreign language writing to the API of a local or remote language translation server, which in turn will use information pertaining to the original language of the writing, and the translation language that the user desires to do a machine translation of the writing).  The motivation to combine Rossmann with Mamone and Engelsen remains as noted with reference to claim 18 above. 
	As per dependent claim 20, Mamone, Engelsen, and Rossmann teach the limitations of claim 18 as described above.  Mamone, Engelsen, and Rossmann also teach wherein the processor comprises a story store, a usage analytics store and a linguistic model store (See Mamone, pg. 2, lines 14-15, pg. 10, lines 8-10, and pg. 4, lines 23-24).


8.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mamone (WO2009/092139 A1) in view of Engelsen (U.S. Publication 2012/0035909 A1) and Rossmann (U.S. Publication 2014/0222413 A1), as applied to claim 10 above, and further in view of Griffiths (U.S. Publication 2013/0031454 A1).
As per dependent claim 12, Mamone, Engelsen, and Rossmann teach the limitations of claim 10 as described above.  Mamone, Engelsen, and Rossmann also teach “…the body of digital text…” (See Mamone, pg. 17, lines 9-11).  Mamone and Rossmann do not teach expressly wherein the provided body of digital text is created via a browser extension utilizing an application programming interface, however, Griffiths teaches this limitation (See Griffiths, paragraph 0073, describing an annotation server that locates the requested annotation in its annotation store and transmits it over the communication channel as a response to the client computer and thence to the browser extension.  The browser extension parses the retrieved annotation and processes it into a format suitable for representation in the DOM.  The browser extension then inserts this processed data into the DOM by means of the DOM AP.  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the browser extension of Griffiths with the body of digital text of Mamone, Engelsen, and Rossmann.  The motivation for doing so would have been to properly format a representation, as taught by Griffiths (See Griffiths, paragraph 0073).  Therefore, it would have been obvious to combine Griffiths with Mamone, Engelsen, and Rossmann for the benefit of properly formatting a representation to obtain the invention as specified in claim 12.


9.	Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mamone (WO2009/092139 A1) in view of Engelsen (U.S. Publication 2012/0035909 , as applied to claim 10 above, and further in view of Ramsey (U.S. Patent 6,230,135 B1).
As per dependent claim 15, Mamone, Engelsen, and Rossmann teach the limitations of claim 10 as described above.  Mamone, Engelsen, and Rossmann do not teach expressly wherein the phonetical font is rendered tactilely, however, Ramsey teaches this limitation (See Ramsey, Column 2, lines 50-58, describing providing tactile communications in real time to people who lack the senses of sight, hearing, or both, but who have a functional tactile sense.  To facilitate real time communications, a new Phonetic Braille Code is provided which replaces the existing alphabet-based braille codes.  The Phonetic Braille Code uses braille symbols which represent word sounds or phonemes, rather than letters).  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the tactile rendering of Ramsey with the phonetical font of Mamone, Engelsen, and Rossmann.  The motivation for doing so would have been to provide tactile communications to people who lack the senses of sight, hearing, or both, but who have a functional tactile sense, as taught by Ramsey (See Ramsey, Column 2, lines 50-54).  Therefore, it would have been obvious to combine Ramsey with Mamone, Engelsen, and Rossmann for the benefit of providing tactile communications to people who lack the senses of sight, hearing, or both, but who have a functional tactile sense, to obtain the invention as specified in claim 15.




16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mamone (WO2009/092139 A1) in view of Engelsen (U.S. Publication 2012/0035909 A1) and Rossmann (U.S. Publication 2014/0222413 A1), as applied to claim 10 above, and further in view of Sanocki (U.S. Patent 6,796,798 B1).
As per dependent claim 16, Mamone, Engelsen, and Rossmann teach the limitations of claim 10 as described above.  Mamone, Engelsen, and Rossmann also teach “…the phonetical font…” (See Mamone, pg. 17, lines 11-13), and …using different glyphs, each of the different glyphs illustrating a different word including the at least one letter (See Engelsen, Figure 4, describing various glyphs or pictographs representing letters, the various glyphs or pictographs being used in different words including the letter, such as, for example, the glyph for the letter “H” is presented in multiple words that include the letter “H”, such as “Here’s” and “happens”).  Mamone, Engelsen, and Rossmann do not teach expressly “…is rendered dynamically, wherein the phonetical font visually changes over time to visually represent a phoneme,” however, Sanocki teaches this limitation (See Sanocki, Column 1, line 67, and Column 2, lines 1-5, describing a Dynamic Alphabet that uses a visual analogy between letters and the mouth to link pronunciation cues with the visual structure of letters.  These links become real and salient through animation.  The Dynamic Alphabet involves two main innovations, pronunciation cues and real-time animation).  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the dynamic real-time rendering of Sanocki with the phonetical font of Mamone, Engelsen, and Rossmann.  The motivation for doing so would have been to make the connection between individual letters and sounds clear and explicit, as taught by 


11. 	It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See, MPEP 2123.



Response to Arguments

12.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion

13.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.
	- McCallum (U.S. Publication 2013/0224697 A1) discloses generating diagnostic assessments.
	- Siegel (U.S. Patent 7,181,692 B2) discloses auditory navigation of text.


14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


15. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laurie Ries whose telephone number is (571) 272-4095.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kavita Stanley, can be reached at (571) 272-8352.  
16. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURIE A RIES/Primary Examiner, Art Unit 2176